Decision of
Judd, C.J.
This is an action to determine the right of dower by one Makauhana (claiming to be the widow of one Imihia), in land situate in Kapalama uka, Honolulu, being that described in Royal Patent No. 5550, to said Imihia. I find it established by the evidence that Makauhana married Imihia in 1859; that Imihia died in 1863, leaving a will in which he devised his estate to one Wahamana (w.) but made no mention of his wife.
The will was admitted to probate in March, 1863, and the testimony shows that testator’s wife Makauhana was then absent on Maui.
Wahamana sold this land to Pua, the defendant, by deed dated 15th April, 1868, and she is now in occupation of the land by her tenant Kanalo, and claims title.
Counsel for defense claim that by the Statute of Limitations plaintiff is now barred of her right of dower, having been out of possession of the land twenty years.
I think a widow may be barred of her dower by adverse possession of the heir or devisee of her husband for twenty years, but her ouster must be shown.
In the case before me the proofs are that the widow continued, with a brother of her’s, to live on the land for eight years after the death of her husband, say till 1871. There is, moreover, no proof of ouster till 1869, when defendant says she met plaintiff’s' demand for her interest in the land with a denial of her right, and told her to bring a suit if she chose.
The- statute,-therefore, has not run against the plaintiff’s claim.
Kinney & Peterson, for plaintiffs.
Holokahiki & Kane, for defendants.
Honolulu, February 15th, 1887.
Damages are claimed for the detention of the dower interest. The proof is that the land was worth $25 per annum.
I do not think more can be recovered than for six years last past, or for one-third of $150.
Judgment may be entered for plaintiff for her dower in the land and for $50 damages, and costs.
The case is discontinued by plaintiffs as to Mokunui.